Cooper, J.,
delivered the opinion of the court.
Suit upon a promissory note commenced before a justice of the peace. The justice gave judgment for the plaintiff, and the defendant appealed, giving an appeal bond as required by law for the payment of the judgment of the Circuit Court. The Circuit Court reversed the judgment, and the plaintiff appealed to this court. This court reversed the judgment of the Circuit Court, and, proceeding to render such judgment as that court ought to have rendered, the trial having, been, by the judge without the intervention of a juCb gave judgment against the defendant for the amount due upon the note. The plaintiff now moves the court for judgment against the surety on the appeal bond given upon bringing the case into the Circuit Court.
*96If tbe cause had been remanded for the purpose of having the proper judgment rendered in the Circuit Court, or if upon a retrial after a remand in that court, judgment had been rendered against the appellant from the justice’s judgment, it is clear that the surety would be bound by the very terms of his bond. And it was settled at an early day that in the case of successive appeals the sureties are brought up to the higher court by the appeal of the principal, and that, under statutes brought into the Code, the court finally determining the cause will render judgment on the bonds for the intermediate appeals. Code, sec. 3161; Stump v. Sheppard, Cooke, 191; Whiteside v. Hickman, 2 Yer., 358; Duncan v. McGee, 7 Yer., 103.
Motion allowed.